Citation Nr: 0412550	
Decision Date: 05/13/04    Archive Date: 05/19/04

DOCKET NO.  96-32 020	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUES

1.  Entitlement to service connection for a respiratory 
disorder/chronic colds, to include as a result of an 
undiagnosed illness.   

2.  Entitlement to service connection for a skin disorder, to 
include as a result of an undiagnosed illness.     

3.  Entitlement to service connection for memory loss, to 
include as a result of an undiagnosed illness.     

4.  Entitlement to service connection for a joint disorder, 
to include as a result of an undiagnosed illness.       

5.  Entitlement to service connection for night sweats, to 
include as a result of an undiagnosed illness.     

6.  Entitlement to service connection for fatigue, to include 
as a result of an undiagnosed illness.     

7.  Entitlement to service connection for a sleep disorder, 
to include as a result of an undiagnosed illness.     


ATTORNEY FOR THE BOARD

E. Pomeranz, Associate Counsel


INTRODUCTION

The appellant evidently had periods of active military 
service from February 1972 to November 1977, from February to 
November 1987, from January to March and April to August 
1991, from September 1991 to August 1992, from January to May 
1993, and from January 2002 to December 2003.  The appellant 
also had periods of Army Reserve service.  He served in the 
Southwest Asia theater of operations from September to 
December 1991.          

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of an October 1995 rating action by the 
Department of Veterans Affairs (VA) Regional Office (RO) 
located in Indianapolis, Indiana.                  

By a February 2000 action, the Board remanded this case for 
development of the evidence.  In February 2002, the Board 
directed that additional development be undertaken.  By a 
June 2003 decision, the Board again remanded this case for 
development of the evidence.  


FINDINGS OF FACT

1.  The appellant served on active duty in Southwest Asia 
during the Persian Gulf War.  

2.  The competent and probative evidence does not show that 
the appellant has any claimed disorder that is due to an 
undiagnosed illness.  

3.  The evidence of record does not show that the appellant 
suffered an injury or disease in service that is now 
manifested by a respiratory disorder/chronic colds, a skin 
disorder, memory loss, a joint disorder, night sweats, 
fatigue, and/or a sleep disorder.   


CONCLUSION OF LAW

The criteria necessary to establish service connection on 
either a direct basis, or due to undiagnosed illness, for a 
respiratory disorder/chronic colds, a skin disorder, memory 
loss, a joint disorder, night sweats, fatigue, and a sleep 
disorder, have not been met.  38 U.S.C.A. §§ 1110, 1117, 1131 
(West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.317 (2003).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000

In November 2000, the Veterans Claims Assistance Act of 2000 
(VCAA) was signed into law.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West 2002).  Regulations 
implementing the VCAA are applicable to the appellant's 
claims.  38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2003).  

In the present case, given that this matter comes before the 
Board on appeal of an October 1995 rating action, and that 
the VCAA was not signed into law until November 2000, it was 
not until after the original rating action on appeal was 
promulgated did the RO provide notice to the appellant 
regarding the duty to notify him of the evidence he must 
provide, and the evidence that VA would obtain on his behalf.  
See Pelegrini v. Principi, 17 Vet. App. 412 (2004).  
Nevertheless, the Board observes that in regard to the issues 
on appeal, there is no indication that there is additional 
evidence that has not been obtained and that would be 
pertinent to the present claims.  In addition, the appellant 
has been afforded the opportunity to present evidence and 
argument in support of the claims.  Quartuccio v. Principi, 
16 Vet. App. 183, 187 (2002).  Moreover, the appellant has 
also been notified of the applicable laws and regulations 
that set forth the criteria for entitlement to service 
connection.  The discussions in the statement of the case and 
the supplemental statement of the case have further informed 
the appellant of the information and evidence necessary to 
warrant entitlement to the benefits sought.  

With respect to VA's duty to notify, the appellant was first 
informed of the VCAA in a June 2003 Board decision.  
Additionally, in July 2003, the RO sent the appellant a 
letter in which he was again notified of the VCAA, the types 
of evidence he needed to submit, and the development the VA 
would undertake.  He was told what information and evidence 
was needed to substantiate a claim for service connection.  
The letter specifically informed the appellant what was 
needed from him and what VA would obtain on his behalf.  For 
example, the letter told him that VA would help obtain 
medical records, employment records, or records from other 
Federal agencies.  The appellant was informed that he was 
responsible for providing sufficient information to VA so 
records could be requested.  Therefore, in light of the 
above, the Board finds that the Department's duty to notify 
has been fully satisfied (see Quartuccio, 16 Vet. App. at 
183), and that any defect with respect to the VCAA notice 
requirement in this case was harmless error.  Simply put, in 
this case, the claimant was provided every opportunity to 
submit evidence.  He was also provided with notice of the 
appropriate law and regulations pertinent to his service 
connection claims.  He was further provided notice of what 
evidence he needed to submit, and notice of what evidence VA 
would secure on his behalf.  He was given ample time to 
respond.  Hence, not withstanding Pelegrini, to allow the 
appeal to continue would not be prejudicial error to the 
claimant.  Under the facts of this case, "the record has 
been fully developed," and "it is difficult to discern what 
additional guidance VA could have provided to the veteran 
[appellant] regarding what further evidence he should submit 
to substantiate his claim."  Conway v. Principi, No. 03-7072 
(Fed. Cir. Jan. 7, 2004).    

VA also has a duty to assist the appellant in obtaining 
evidence necessary to substantiate a claim.  38 C.F.R. 
§ 3.159(c).  The duty to assist includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on the claim.  In this regard, 
the Board notes that in December 1993, the appellant 
underwent a Persian Gulf War Protocol examination.  In 
addition, in March 1994, April 1994, and April 1996, the 
appellant underwent VA examinations.  Moreover, by a June 
2003 decision, the Board remanded this case and instructed 
the RO to schedule the appellant for VA examinations.  
However, after the appellant failed to report to his 
scheduled VA examinations, a RO representative talked with 
him by telephone in March 2004, as reflected in a VA Form 
119, Report of Contact, and informed him that VA examinations 
were needed in order to proceed with his appeal, and that 
failure to report to the examinations would result in his 
case being returned to the Board.  According to the Report of 
Contact, the appellant responded that he was not happy with 
the VA process and the amount of time that it had taken to 
process his appeal, and that he was not going to pursue his 
appeal any longer.  It was noted that after the appellant was 
informed that if he wanted to dismiss his claims, he needed 
to submit a written statement, the appellant responded that 
he was not going to do "anything more."  Therefore, in 
light of the above, the appellant's claims must be decided 
based upon the evidence of record.  See 38 C.F.R. § 3.655.         

In this case, the Board observes that most of the appellant's 
service medical records, through no fault of his own, are 
missing.  In a February 2000 Board remand decision, the Board 
directed the RO to make an attempt to obtain any additional 
copies of the appellant's service medical records.  In 
addition, in February 2002, the Board undertook additional 
evidentiary development in order to obtain copies of the 
appellant's service medical records.  However, although the 
RO has attempted on several occasions to gather these 
records, nevertheless, these attempts have been futile.  In 
this regard, the Board notes that in February 1994, the RO 
contacted the National Personnel Records Center (NPRC) and 
requested the NPRC to send the service medical records on 
file.  In February 1994, the NPRC responded that the 
appellant's records were located at Fort Meade.  However, in 
an October 2002 letter, the Patient Administration Division 
at Fort Meade reported that the appellant's service medical 
records were not located at their facility.        

The Board is aware that, in cases such as this, where most of 
the appellant's service medical records are missing, the 
obligation to explain its findings and conclusions and to 
consider carefully the benefit-of-the-doubt rule is 
heightened.  O'Hare v. Derwinski, 1 Vet. App. 365 (1991).  
Having carefully considered the provisions of the VCAA in 
light of the record on appeal, the Board finds that the 
development of these claims with respect to the service 
medical records has been consistent with the provisions of 
the law, and that further efforts to obtain these records 
would be futile.  See 38 U.S.C.A. § 5103A(b)(3) (West 2002); 
38 C.F.R. § 3.159(c)(2) (2003).  Thus, the Board notes that 
in this case, there is no outstanding evidence to be 
obtained, either by VA or the appellant.  Consequently, given 
the standard of the new regulation, the Board finds that VA 
did not have a duty to assist that was unmet.  The Board also 
finds, in light of the above, that the facts relevant to this 
appeal have been fully developed and there is no further 
action to be undertaken to comply with the provisions of the 
regulations implementing the VCAA.     

In this case, the appellant has been provided notice 
regarding the type of evidence needed to establish service 
connection, and has been provided assistance in obtaining the 
evidence.  Thus, the Board finds that no additional notice or 
duty to assist is required under the provisions of 38 C.F.R. 
§ 3.159.   


II.  Factual Background

In this case, the appellant has attributed the disabilities 
for which he seeks service connection to his period of active 
duty service in the Persian Gulf in support of Operation 
Desert Shield/Storm.  Specifically, he claims that he suffers 
from a respiratory disorder/chronic colds, a skin disorder, 
memory loss, a joint disorder, night sweats, fatigue, and a 
sleep disorder, all as a result of his service in the Persian 
Gulf.  In this regard, the Board notes that the appellant's 
DD 214, Certificate of Release or Discharge from Active Duty, 
shows that he served in the Southwest Asia theater of 
operations from September to December 1991.  

In February 1992, the appellant underwent a REFRAD (release 
from active duty) examination.  At that time, the appellant's 
nose, sinuses, lungs and chest, skin, upper and lower 
extremities, and spine and other musculoskeletal, were all 
clinically evaluated as normal.  

A VA Medical Center (VAMC) outpatient treatment record shows 
that in November 1993, it was noted that the appellant had 
sinusitis and had been treated with medication.  The 
assessment was of sinusitis which was resolved.  

In December 1993, the appellant underwent a Persian Gulf War 
Protocol examination.  At that time, the appellant's chief 
complaints included chronic colds and bronchitis, joint pain 
(especially in his hips, knees, and shoulders), skin 
problems, night sweats, and memory loss.  Upon physical 
examination, it was noted that the appellant's hands were 
cool and that he had folliculitis on the fingers.  The 
appellant's chest was clear to auscultation.  No diagnoses 
were provided.  At the time of the appellant's December 1993 
examination, x-rays were taken of the appellant's hips, 
knees, and shoulders.  The x-rays were all reported to be 
within normal limits.     

In March 1994, the appellant underwent a VA general 
examination.  At that time, the appellant's complaints 
included fatigue, memory loss, sleep disturbance, and night 
sweats.  The appellant stated that in regard to his skin, he 
had break-outs on his hands for the first year after his 
return from the Persian Gulf, although not currently present.  
He further noted that in the last year, he had chronic colds 
and sore throat, with sinus congestion.  According to the 
appellant, he also had pain in his right knee, hip, shoulder, 
and arm.  Upon physical examination, in regard to the 
appellant's skin, it was noted that there were no lesions, 
and that there was good turgor and hydration.  The 
appellant's nose, sinuses, mouth, and throat were all 
reported to be within normal limits.  The appellant's lungs 
were clear to auscultation in all fields.  The appellant's 
shoulders, elbows, lumbosacral spine, and knees were all 
examined and there was found to be no deformity, 
discoloration, edema, tenderness, effusion, scoliosis, 
atrophy, instability, or crepitus.  There was full active 
range of motion to each of the above mentioned joints.  The 
pertinent diagnoses were the following: (1) night sweats, (2) 
fatigue, (3) memory loss, (4) sleep disturbance, (5) no rash 
present, (6) chronic sinus congestion, and (7) polyarticular 
pain (arthralgias) to the shoulders, elbows, hips, and knees.       

A VA psychiatric evaluation was conducted in March 1994.  At 
that time, upon mental status evaluation, the examiner noted 
that the appellant's memory was intact for three of three 
objects immediately, and one of three objects after five 
minutes.  The appellant was able to recall "Clinton, Bush, 
and Reagan" as the current and past two Presidents.  
Following the mental status evaluation, the examiner stated 
that other than the appellant being able to recall one out of 
three objects after about five minutes, there were no notable 
cognitive deficits in the appellant.  

In April 1994, the appellant underwent a VA neurological 
examination.  At that time, he stated that since his return 
from the Persian Gulf, he had experienced decreased memory, 
fatigue, and joint pain.  According to the appellant, his 
memory problems were more significant for decreased recall, 
decreased attention span, and decreased short term memory.  
The appellant also described joint pain in the hips, knees, 
elbows, and shoulders.  Upon neurological examination, the 
examiner noted that the appellant's mental status score was 
29 out of 31, with his only deficit being one out of three 
object recall at three and five minutes.  The examiner also 
indicated that the appellant was alert and oriented times 
seven.  Following the neurological evaluation, the examiner 
provided an impression of a mild memory deficit for short 
term memory.  At the time of the neurological examination, 
the appellant had x-rays taken of his elbows which were 
reported to be normal.        

Beginning in March 1995, the appellant underwent a series of 
Comprehensive Clinical Evaluation Program (CCEP) 
examinations.  At that time, the appellant stated that since 
1993, he had suffered from joint pain in his knees, hips, and 
arms.  The appellant indicated that he also had sinus 
problems, and that in the last two years, he had experienced 
skin rashes.  He further noted that he did not sleep at night 
and had night sweats, and that he had memory problems.  In 
March 1995, the appellant underwent an examination which was 
conducted at the Dermatology Clinic at the Ireland Army 
Community Hospital at Fort Knox.  At that time, the appellant 
stated that he had had flaky, scaly feet for the past two to 
three years.  Upon physical examination, it was noted that 
the appellant had a flesh colored papule on his right 
forehead and a nodule on his anterior chest near the sternum.  
The provisional diagnoses were the following: (1) rule out 
actinic keratosis, (2) cyst, and (3) tinea pedis.  In April 
1995, the appellant underwent an examination at the Physical 
Therapy Clinic at the Ireland Army Community Hospital.  At 
that time, the appellant stated that since his return from 
Saudi Arabia, he had developed right hip and knee pain.  X-
rays of the appellant's hips and knees were taken and were 
reported to be normal.  Following the physical examination, 
the assessment was of a normal examination, and the examiner 
noted that he was unable to reproduce the appellant's 
symptoms.  In November 1995, the appellant underwent a 
psychiatric evaluation.  Upon mental status evaluation, it 
was noted that the appellant was oriented to time, place, and 
person.  It was further reported that the appellant's 
immediate, recent, and remote memory were intact.  Moreover, 
also in November 1995, the appellant was diagnosed with 
allergies/sinusitis, allergic rhinitis, and bronchitis.  

An outpatient treatment record from the Ireland Army 
Community Hospital shows that in February 1996, the appellant 
underwent a follow-up examination for his diagnosed chronic 
sinusitis.  

In April 1996, the appellant underwent a VA examination.  At 
that time, he stated that he had chronic sinusitis.  He 
indicated that a magnetic resonance imaging (MRI) was done at 
the Ireland Army Hospital by an allergist and that he was 
found to have a severe sinus infection.  According to the 
appellant, he had been treated multiple times with 
antibiotics and upper respiratory medications.  The appellant 
noted that he also had fungal infections of his feet.  He 
further reported that he had a history of left hip arthritis, 
with polyarthralgias of the elbows, ankles, knees, and hips.  
The appellant stated that he had been told that an x-ray 
taken at Fort Knox revealed arthritis in the left hip.  The 
examiner noted that x-rays that were taken at the VAMC in 
1993 of the appellant's hips, knees, and shoulders, were 
interpreted as showing no radiographic evidence of arthritis.  
According to the appellant, he also had a history of memory 
loss, and folliculitis of his hands.  The appellant further 
revealed that he had a history of seborrheic keratosis of the 
face, and that he had had a keratotic lesion removed from his 
left forehead and also one from his chest.  According to the 
appellant, his present complaints included night sweats and 
memory loss.  The appellant stated that all of his complaints 
and symptoms had been present since 1993 after his return 
from the Persian Gulf War.

Upon physical examination, in regard to the appellant's skin, 
there was minimal evidence on the appellant's hands of 
folliculitis, which was healing.  No other skin lesions were 
noted.  There was evidence of removal of keratotic lesions to 
the left temporal area.  Upon examination of the appellant's 
sinuses, his bilateral maxillary sinuses were slightly tender 
to palpation.  In regard to the appellant's respiratory 
system, the appellant's lungs were clear to auscultation in 
all fields.  In addition, the appellant had full, active 
range of motion of the cervical and lumbar spine, as well as 
the upper and lower extremities.  There was no joint swelling 
or tenderness, and there was no atrophy of the muscles.  Upon 
examination of the appellant's feet, there was no evidence of 
tinea pedis.  The pertinent diagnoses were the following: (1) 
folliculitis, (2) chronic sinusitis per MRI at Ireland Army 
Hospital, (3) polyarthralgias, to include bilateral hips, 
knees, elbows, and ankles, without current clinical findings, 
and (4) history of tinea pedis, asymptomatic.      

The appellant underwent a VA psychiatric examination in April 
1996.  Upon mental status evaluation, it was noted that the 
appellant was alert and oriented in all phases.  It was also 
reported that the appellant's memory and concentration showed 
correct answers to all questions, and that he remembered 
three out of three objects in five minutes.  

In July 2002, the Board received outpatient treatment records 
from the Ireland Army Community Hospital, from March 1995 to 
February 2001.  The records show that in March 1995, the 
appellant had skin from his left upper eyelid and right 
temple removed.  The skin biopsies revealed findings of 
seborrheic keratosis.  The appellant also had skin removed 
from his sternum and that skin biopsy revealed a finding of 
an epidermal inclusion cyst.  The records further reflect 
that in January 1996, the appellant had a computerized 
tomography (CT) scan of his sinuses.  The CT scan was 
interpreted as showing chronic pansinusitis.  According to 
the records, in March 1995, the appellant had x-rays taken of 
his right knee, femur, and hip.  The x-rays were interpreted 
as showing no radiographic abnormalities.  


III.  Pertinent Law and Regulations: Service Connection

Service connection - in general

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty, or for aggravation of a pre-existing injury 
suffered or disease contracted in line of duty.  38 U.S.C.A. 
§ 1110; 38 C.F.R. § 3.303.  

In order to establish entitlement to service connection for a 
claimed disorder, there must be (1) medical evidence of 
current disability; (2) medical, or in certain circumstances, 
lay evidence of in-service incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
current disability.  Hickson v. West, 12 Vet. App. 247, 253 
(1999).

The determination as to whether these Hickson requirements 
are met is based on an analysis of all the evidence of record 
and the evaluation of its credibility and probative value.  
See Baldwin v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 
3.303(a) (2003).

A "current disability" means a disability shown by 
competent medical evidence to exist at the time of the award 
of service connection.  Degmetich v. Brown, 104 F.3d 1328 
(Fed. Cir. 1997); Chelte v. Brown, 10 Vet. App. 268 (1997).  
Service connection presupposes a diagnosis of a current 
disease.  See Rabideau v. Derwinski, 2 Vet. App. 141, 143 
(1992).  Pain alone, without a diagnosed or identifiable 
underlying malady or condition, does not in and of itself 
constitute a disability for which service connection may be 
granted.  See Sanchez-Benitez v. West, 13 Vet. App. 282 
(1999), appeal dismissed in part, and vacated and remanded in 
part sub nom.  Sanchez-Benitez v. Principi, 259 F.3d 1356 
(Fed. Cir. 2001).      

Service connection may also be granted on the basis of a 
post-service initial diagnosis of a disease, where the 
physician relates the current condition to the period of 
service.  See Cosman v. Principi, 3 Vet. App. 503, 505 
(1992).  In such instances, a grant of service connection is 
warranted only when "all of the evidence, including that 
pertinent to service, establishes that the disease was 
incurred during service."  38 C.F.R. § 3.303(d).      

Alternatively, under 38 C.F.R. § 3.303(b), service connection 
may be awarded for a "chronic" condition when: (1) a 
chronic disease manifests itself and is identified as such in 
service (or within the presumptive period under 38 C.F.R. 
§ 3.307) and the veteran presently has the same condition; or 
(2) a disease manifests itself during service (or during the 
presumptive period), but is not identified until later, and 
there is a showing of continuity of related symptomatology 
after discharge, and medical evidence relates that 
symptomatology to the veteran's present condition.  Savage v. 
Gober, 10 Vet. App. 488, 495-98 (1997).   

For certain chronic disorders, including arthritis, service 
connection may be granted if the disease becomes manifest to 
a compensable degree within one year following separation 
from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137 
(West 2002); 38 C.F.R. §§ 3.307, 3.309 (2003).


Service connection - undiagnosed illnesses

With the enactment of the Persian Gulf War Veterans' Benefits 
Act, title I of Public Law No. 103-446 (Nov. 2, 1994), a new 
section 1117 was added to title 38, United States Code.  This 
statute authorizes VA to compensate any Persian Gulf War 
veteran suffering from a chronic disability resulting from an 
undiagnosed illness, or combination of undiagnosed illnesses, 
which became manifest either during active duty in the 
Southwest Asia theater of operations during the Persian Gulf 
War, or to a degree of 10 percent or more within a specified 
presumption period following service in the Southwest Asia 
theater of operations during the Persian Gulf War.

On December 27, 2001, the President signed HR 1291, the 
"Veterans Education and Benefits Expansion Act of 2001" 
(VEBEA), Pub. Law 107-103, 115 Stat. 976 (December 27, 2001).  
Section 202(a) of the Act amended 38 U.S.C.A. 1117 to expand 
the definition of "qualifying chronic disability" (for 
service connection) to include not only a disability 
resulting from an undiagnosed illness as stated in prior law, 
but also any diagnosed illness that the Secretary determines 
in regulations warrants a presumption of service-connection 
under 38 U.S.C.A. 1117(d).  Section 202(a) also expanded 
compensation availability for Persian Gulf veterans to 
include "medically unexplained chronic multisymptom 
illness," such as fibromyalgia, chronic fatigue syndrome, 
and irritable bowel syndrome, that is defined by a cluster of 
signs or symptoms.

Recently, 38 C.F.R. § 3.317 was amended to incorporate these 
changes, and that amendment was made retroactively effective 
March 1, 2002.  See 68 Fed. Reg. 34539-543 (June 10, 2003).  
New 38 C.F.R. § 3.317(a)(2)(ii) was added defining the term 
"medically unexplained chronic multisymptom illness" to 
mean "a diagnosed illness without conclusive pathophysiology 
or etiology, that is characterized by overlapping symptoms 
and signs and has features such as fatigue, pain, disability 
out of proportion to physical findings, and inconsistent 
demonstration of laboratory abnormalities."  It was further 
stated that "Chronic multisymptom illnesses of partially 
understood etiology and pathophysiology will not be 
considered medically unexplained."  As yet, VA has not 
identified any illness other than the three identified in 
section 202(a) as a "medically unexplained chronic 
multisymptom illness;" therefore, new 38 C.F.R. § 
3.317(a)(2)(i)(B)(1) through (3) only lists chronic fatigue 
syndrome, fibromyalgia, and irritable bowel syndrome as 
currently meeting this definition.  See 68 Fed. Reg. 34539-
543 (June 10, 2003).  It was provided, however, in new 38 
C.F.R. § 3.317(a)(2)(i)(B)(4) that the list may be expanded 
in the future when the Secretary determines that other 
illnesses meet the criteria for a "medically unexplained 
chronic multisymptom illness."

The term "Persian Gulf veteran" means a veteran who served 
on active military, naval, or air service in the Southwest 
Asia Theater of operations during the Persian Gulf War.  38 
C.F.R. § 3.317(d)(1).  The Southwest Asia Theater of 
operations includes Iraq, Kuwait, Saudi Arabia, the neutral 
zone between Iraq and Saudi Arabia, Bahrain, Qatar, the 
United Arab Emirates, Oman, the Gulf of Aden, the Gulf of 
Oman, the Persian Gulf, the Arabian Sea, the Red Sea, and the 
airspace above these locations.  38 C.F.R. § 3.317(d)(2).

A 'qualifying chronic disability' means a chronic disability 
resulting from any of the following (or any combination of 
any of the following): an undiagnosed illness; a medically 
unexplained chronic multisymptom illness (such as chronic 
fatigue syndrome, fibromyalgia, and irritable bowel syndrome) 
that is defined by a cluster of signs or symptoms; and any 
diagnosed illness that the Secretary determines.  38 U.S.C.A. 
§ 1117; 38 C.F.R. § 3.317(a)(1)(i). 

Signs or symptoms which may be manifestations of an 
undiagnosed illness or medically unexplained chronic 
multisymptom illness include, but are not limited to, 
fatigue, unexplained rashes or other dermatological signs or 
symptoms, headaches, muscle pain, joint pain, neurological 
signs and symptoms, neuropsychological signs or symptoms, 
signs or symptoms involving the respiratory system (upper or 
lower), sleep disturbances, gastrointestinal signs or 
symptoms, cardiovascular signs or symptoms, abnormal weight 
loss, or menstrual disorders.  38 C.F.R. § 3.317(b), as 
amended by 68 Fed. Reg. 34539-543 (June 10, 2003).

There must be objective indications of chronic disability, 
and this includes "signs" in the medical sense of objective 
evidence perceptible to an examining physician and other, 
non-medical indicators that are capable of independent 
verification.  38 C.F.R. § 3.317(a)(2), as amended by 68 Fed. 
Reg. 34539-543 (June 10, 2003), now redesignated 38 C.F.R. § 
3.317(a)(3).  A disability is considered chronic if it has 
existed for six months or more, even if exhibiting 
intermittent episodes of improvement and worsening throughout 
that six-month period.  38 C.F.R. § 3.317(a)(3), as amended 
by 68 Fed. Reg. 34539-543 (June 10, 2003), now redesignated 
38 C.F.R. § 3.317(a)(4).

Compensation shall not be paid under this section if: (1) 
there is affirmative evidence that an undiagnosed illness was 
not incurred during active military, naval, or air service in 
the Southwest Asia theater of operations during the Persian 
Gulf War; (2) if there is affirmative evidence that an 
undiagnosed illness was caused by a supervening condition or 
event that occurred between the veteran's most recent 
departure from active duty in the Southwest Asia theater of 
operations during the Persian Gulf War and the onset of the 
illness; or (3) if there is affirmative evidence that the 
illness is the result of the veteran's own willful misconduct 
or the abuse of alcohol or drugs.  38 C.F.R. § 3.317(c).

The Secretary of Veterans Affairs, under the relevant 
statutory authorities, has determined that there is no basis 
for establishing a presumption of service connection for any 
illness suffered by Gulf War veterans based on exposure to 
depleted uranium, sarin, pyridostigmine bromide, and certain 
vaccines.  See 66 Fed. Reg. 35,702-10 (July 6, 2001), and 66 
Fed. Reg. 58,784-85 (Nov. 23, 2001).

In Combee v. Brown, the United States Court of Appeals for 
the Federal Circuit held that when a veteran is found not to 
be entitled to a regulatory presumption of service connection 
for a given disability, the claim must nevertheless be 
reviewed to determine whether service connection can be 
established on a direct basis.  Combee v. Brown, 34 F.3d 
1039, 1043-1044 (Fed. Cir.1994).


IV.  Analysis

Initially, when entitlement or continued entitlement to a 
benefit, such as service connection (an original compensation 
claim), cannot be established or confirmed without a current 
VA examination or reexamination and a claimant, without good 
cause, fails to report for such examination or reexamination, 
the claim shall be rated based on the evidence of record.  38 
C.F.R. § 3.655(a) & (b) (2003).  In the instant case, the 
Board had remanded this case in June 2003.  The RO had been 
instructed to schedule VA examinations for the appellant.  
These examinations were to answer the questions of whether 
the appellant's claimed conditions could be attributed to a 
known diagnosis or, if not, whether the complaints were a 
manifestation of an undiagnosed illness.  As previously 
stated, the appellant failed to report to the scheduled 
examinations, and when a RO representative talked with him by 
telephone in March 2004, the appellant stated that he was not 
going to do "anything more" with respect to his claims.  
Therefore, his claims must be decided on the evidence of 
record.  38 C.F.R. § 3.655.    

In this case, the Board recognizes that, as previously 
stated, most of the appellant's service medical records are 
missing.  As such, the Board has a heightened duty to explain 
its findings and conclusions and to carefully consider the 
benefit-of-the-doubt rule.  See O'Hare, 1 Vet. App. at 365, 
367; Pruitt v. Derwinski, 2 Vet. App. 83, 85 (1992).  
However, case law does not establish a heightened "benefit 
of the doubt," only a heightened duty of the Board to 
consider the applicability of the benefit of the doubt, to 
assist the claimant in developing a claim, and to explain its 
decision when the veteran's medical records have been lost.  
See Ussery v. Brown, 8 Vet. App. 64 (1995).  Similarly, case 
law does not lower the legal standard for proving a claim for 
service connection, but rather increases the Board's 
obligation to evaluate and discuss in its decision all the 
evidence that may be favorable to the veteran.  See Russo v. 
Brown, 9 Vet. App. 46 (1996).    

The Board also observes, as a threshold matter, that military 
records reflect that the appellant served in the Southwest 
Asia theater of operations, from September to December 1991.  
Accordingly, he had active military service in the Southwest 
Asia theater of operations during the Persian Gulf War.  See 
38 U.S.C.A. § 1117; 38 C.F.R. § 3.317.      

The appellant contends that since his active duty in the 
Southwest Asia theater of operations during the Persian Gulf 
War, his health declined due to his complaints of a 
respiratory disorder/chronic colds, a skin disorder, memory 
loss, a joint disorder, night sweats, fatigue, and a sleep 
disorder.    


Respiratory disorder/chronic colds

The appellant claims service connection for a respiratory 
disorder/chronic colds, but the evidence of record shows that 
this condition has been diagnosed as chronic 
sinusitis/allergic rhinitis.  Thus, in the instant case, the 
appellant, although clearly a Persian Gulf veteran, has not 
been found to have a 'qualifying chronic disability' for 
purposes of VA compensation.  As the disability at issue has 
an established current medical diagnosis, i.e., chronic 
sinusitis/allergic rhinitis, it does not constitute an 
undiagnosed illness due to the appellant's Gulf War service.  
See 38 U.S.C.A. § 1117; 38 C.F.R. § 3.317(a).  

As for entitlement on a direct basis, the Board notes that 
there is no competent medical evidence of record that links 
or relates a respiratory disorder, to include chronic 
sinusitis/allergic rhinitis, to any of the appellant's 
periods of active service, or to any incident or injury 
during any period of the appellant's active service.  In this 
regard, the Board recognizes that most of the appellant's 
service medical records are missing.  However, the Board 
notes that the evidence of record does include the 
appellant's February 1992 REFRAD examination, which shows 
that at that time, the appellant's nose, sinuses, and lungs, 
were clinically evaluated as normal.  In addition, the Board 
recognizes that the evidence of record shows that the 
appellant was first diagnosed with sinusitis in November 
1993, approximately six months after his discharge in May 
1993.  Nevertheless, the Board observes that there is no 
competent medical evidence that a possible nexus, or 
relationship, exists between a respiratory disorder, to 
include chronic sinusitis/allergic rhinitis, and any period 
of the appellant's military service.  Thus, in summary, 
applying the Hickson analysis to this claim leads the Board 
to conclude, based on the record, that there is no competent 
evidence to establish the incurrence of a respiratory 
disorder, to include chronic sinusitis/allergic rhinitis, 
during or as a result of the appellant's military service.    


Skin disorder

The evidence of record shows that in December 1993, the 
appellant underwent a Persian Gulf War Protocol examination.  
Upon physical examination, it was noted that the appellant 
had folliculitis on the fingers.  In addition, outpatient 
treatment records from the Ireland Community Hospital, from 
March 1995 to February 2001, show that in March 1995, the 
appellant had skin biopsies taken from his upper eyelid and 
right temple which revealed findings of seborrheic keratosis.  
In addition, a skin biopsy taken from the appellant's sternum 
revealed a finding of an epidermal inclusion cyst.  Moreover, 
in the appellant's April 1996 VA examination, there was 
minimal evidence on the appellant's hands of folliculitis.  
The diagnosis was folliculitis.    

In the instant case, the appellant, again clearly a Persian 
Gulf veteran, has not been found to have a 'qualifying 
chronic disability' for purposes of VA compensation.  As the 
disability at issue has established current medical 
diagnoses, i.e. folliculitis and seborrheic keratosis, it 
does not constitute an undiagnosed illness due to the 
appellant's Gulf War service.  See 38 U.S.C.A. § 1117; 
38 C.F.R. § 3.317(a).  In other words, his complaints and 
symptoms are not due to an undiagnosed condition but are, in 
fact, due to various diagnosed conditions.  

As for entitlement on a direct basis, the Board notes that 
there is no competent medical evidence of record that links 
or relates a skin disorder, to include folliculitis and 
seborrheic keratosis, to any of the appellant's periods of 
active service, or to any incident or injury during any 
period of the appellant's active service.  In this regard, 
the Board recognizes that most of the appellant's service 
medical records are missing.  However, the Board notes that 
the evidence of record does include the appellant's February 
1992 REFRAD examination, which shows that at that time, the 
appellant's skin was clinically evaluated as normal.  In 
addition, the Board recognizes that the evidence of record 
shows that the appellant was first diagnosed with 
folliculitis in December 1993, approximately seven months 
after his discharge in May 1993.  Nevertheless, the Board 
observes that there is no competent medical evidence that a 
possible nexus, or relationship, exists between a skin 
disorder, to include folliculitis and seborrheic keratosis, 
and any period of the appellant's military service.  Thus, in 
summary, applying the Hickson analysis to this claim leads 
the Board to conclude, based on the record, that there is no 
competent evidence to establish the incurrence of a skin 
disorder, to include folliculitis and seborrheic keratosis, 
during or as a result of the appellant's military service.     


Memory loss

In this case, while the appellant has contended that he has 
memory loss traceable to an undiagnosed illness contracted 
during his period of service in the Persian Gulf, the current 
medical evidence shows no memory dysfunction.  In this 
regard, the Board recognizes that in the appellant's March 
1994 VA general examination, the appellant was diagnosed with 
memory loss.  However, this finding appears to be based on 
the appellant's recitation of symptoms, and not on clinical 
observation; the examination report did not show that memory 
loss was found on clinical review.  In this regard, the 
United States Court of Appeals for Veterans Claims (Court) 
has determined that the history that the veteran provided 
does not transform that history into medical evidence.  See 
LeShore v. Brown, 8 Vet. App. 406, 409 (1995).  Moreover, in 
the appellant's March 1994 VA psychiatric evaluation, which 
was conducted at the same time as his March 1994 VA general 
examination, the examiner stated that other than the 
appellant being able to recall one out of three objects after 
about five minutes, there were no notable cognitive deficits 
in the appellant.  In addition, the Board recognizes that in 
the appellant's April 1994 VA neurological examination, the 
examiner provided an impression of a mild memory deficit for 
short term memory.  However, in a November 1995 CCEP 
psychiatric evaluation, upon mental status, the appellant's 
immediate, recent, and remote memory were intact.  
Furthermore, in the appellant's April 1996 VA psychiatric 
examination, upon mental status evaluation, it was noted that 
the appellant's memory and concentration showed correct 
answers to all questions, and that he remembered three out of 
three objects in five minutes.  

In the instant case, while the appellant has consistently 
complained of memory loss, the evidence fails to indicate 
that he has received a definitive current diagnosis of any 
memory loss disorder.  Thus, it would appear that the 
appellant has complaints that have not been attributed to a 
known medical condition.  Memory loss is not expressly listed 
in 38 C.F.R. § 3.317(b) as a sign or symptoms of undiagnosed 
illness, but that regulation also states the listed symptoms 
are not inclusive.  The pertinent question, however, is 
whether there are objective indications of disability, and 
the Board must conclude there is not.  38 C.F.R. 
§ 3.317(a)(2).  The evidence of record as a whole fails to 
document the presence of any identifiable memory disability.  
As previously stated, although in the appellant's April 1994 
VA neurological examination, the examiner provided an 
impression of a mild memory deficit for short term memory, 
nevertheless, in a November 1995 CCEP psychiatric evaluation, 
upon mental status, the appellant's immediate, recent, and 
remote memory were intact.  Moreover, in the appellant's most 
recent VA psychiatric evaluation, in April 1996, it was noted 
that the appellant's memory and concentration showed correct 
answers to all questions, and that he remembered three out of 
three objects in five minutes.  Accordingly, in this case, 
there is no medical evidence that the appellant has a chronic 
disability manifested by memory loss.    

As for service connection on a direct basis, that must be 
denied on the basis that a memory "disability" for VA 
compensation benefit purposes is not shown to be present in 
this case.  Although the appellant has asserted that he 
currently suffers from memory loss, there is no medical 
evidence of record showing that these complaints are 
manifestations of an actual current medical disorder.  As 
stated above, although in the appellant's April 1994 VA 
neurological examination, the examiner provided an impression 
of a mild memory deficit for short term memory, nevertheless, 
in a November 1995 CCEP psychiatric evaluation, the 
appellant's immediate, recent, and remote memory were intact.  
Furthermore, in the appellant's most recent VA psychiatric 
evaluation, in April 1996, it was noted that the appellant's 
memory and concentration showed correct answers to all 
questions, and that he remembered three out of three objects 
in five minutes.  In the absence of proof of a present 
disability, there is no valid claim presented.  See Brammer 
v. Derwinski, 3 Vet. App. 223 (1992).      


Joint disorder

In the instant case, the appellant has complained of joint 
pain on several occasions.  However, no diagnosis has been 
rendered to account for his complaints.  The appellant has 
not been diagnosed with a joint disorder, other than 
polyarticular pain (arthralgias) to the shoulders, elbows, 
hips, knees, and ankles, and the medical evidence of record 
is negative for an opinion as to the etiology of the pain.  
Therefore, it appears that the appellant has complaints that 
have not been attributed to a known medication condition.  
Joint pain is expressly listed in 38 C.F.R. § 3.317(b) as a 
sign or symptom of undiagnosed illness.  

There are, however, no objective indications of disability.  
38 C.F.R. § 3.317(a)(2).  In the appellant's February 1992 
REFRAD examination, the appellant's upper and lower 
extremities, and spine and other musculoskeletal, were all 
clinically evaluated as normal.  In addition, in the 
appellant's December 1993 Persian Gulf War Protocol 
examination, the Board recognizes that the appellant's chief 
complaints included joint pain, especially in his hips, 
knees, and shoulders.  However, at the time of the 
examination, x-rays were taken of the appellant's hips, 
knees, and shoulders, and the x-rays were all reported to be 
within normal limits.  The Board further notes that in the 
appellant's March 1994 VA general examination, the 
appellant's shoulders, elbows, lumbosacral spine, and knees 
were all examined and there was found to be no deformity, 
discoloration, edema, tenderness, effusion, scoliosis, 
atrophy, instability, or crepitus.  There was full active 
range of motion to each of the above mentioned joints.  The 
pertinent diagnosis was polyarticular pain (arthralgias) to 
the shoulders, elbows, hips, and knees.  Moreover, at the 
time of the appellant's April 1994 VA neurological 
examination, it was noted that the appellant had had x-rays 
taken of his elbows which were reported to be normal.  
Furthermore, in April 1995, the appellant underwent a CCEP 
examination at the Ireland Army Community Hospital.  At that 
time, the appellant stated that since his return from Saudi 
Arabia, he had developed right hip and knee pain.  However, 
x-rays of the appellant's hips and knees were taken and were 
reported to be normal.  Following the physical examination, 
the assessment was of a normal examination, and the examiner 
noted that he was unable to reproduce the appellant's 
symptoms.     

In this case, the Board recognizes that in the appellant's 
April 1996 VA examination, the appellant stated that he had a 
history of left hip arthritis, with polyarthralgias of the 
elbows, ankles, knees, and hips.  The appellant also stated 
that he had been told that an x-ray taken at Fort Knox 
revealed arthritis in the left hip.  However, in this regard, 
lay statements as to what a doctor said are not competent 
evidence.  See Warren v. Brown, 6 Vet. App. 4 (1993); see 
also 38 C.F.R. § 3.159(a)(2) (2003).  In addition, the Board 
observes that as stated above, x-rays of the appellant's hips 
which were taken during his December 1993 Persian Gulf War 
Protocol examination were reported to be within normal 
limits.  Moreover, at the time of the appellant's April 1995 
CCEP examination, which was conducted at the Ireland Army 
Community Hospital at Fort Knox, the appellant had x-rays 
taken of his hips and the x-rays were reported to be normal.  

The Board also notes that at the time of the appellant's 
April 1996 VA examination, it was noted that the appellant 
had full, active range of motion of the cervical and lumbar 
spine, as well as the upper and lower extremities.  In 
addition, there was no joint swelling or tenderness, and 
there was not atrophy of the muscles.  The pertinent 
diagnosis was polyarthralgias, to include bilateral hips, 
knees, elbows, and ankles, without current clinical findings. 

In light of the above, the Board concludes that the evidence 
in the present case simply does not demonstrate objective 
indications of chronic disability associated with the 
appellant's complaints.  Extensive medical evaluations have 
failed to cite the existence of a joint disorder, and there 
is no indication of a chronic disability due to joint pains 
in the evidence of record.  The Board also finds that there 
is no competent evidence suggesting that the appellant's 
complaints of joint pain are due to undiagnosed illness or 
his Persian Gulf service.  

As for service connection on a direct basis, that must be 
denied on the basis that the appellant does not have a 
current disability to account for his complaints.  As stated 
previously, he has not been diagnosed with a joint disorder, 
and x-rays of the appellant's shoulders, elbows, hip, knees, 
and ankles have been negative for any disability or evidence 
of any abnormality.  In the absence of proof of a present 
disability, there is no valid claim presented.  See Brammer 
v. Derwinski, 3 Vet. App. 223 (1992); see also Sanchez-
Benitez, supra.     


Night sweats, fatigue, and a sleep disorder

With regard to the appellant's claims for service connection 
for night sweats, fatigue, and a sleep disorder, the Board 
finds that there is no medical evidence that relates the 
appellant's symptoms to undiagnosed illness or a medically 
unexplained, chronic multi-symptom illness such as chronic 
fatigue syndrome.  A central requirement for service 
connection under 38 C.F.R. § 3.317 is that objective evidence 
perceptible to an examining physician be present.  In this 
regard, the Board recognizes that in the appellant's March 
1994 VA general examination, the pertinent diagnoses were the 
following: (1) night sweats, (2) fatigue, and (3) sleep 
disturbance.  However, it appears that these findings were 
based on the appellant's recitation of symptoms, and not on 
clinical observation; the March 1994 examination report did 
not show that night sweats, fatigue, and/or a sleep disorder 
were found on clinical review.  

The Court has determined that the history that the veteran 
provided does not transform that history into medical 
evidence.  See LeShore, supra.  Thus, the Board finds that 
there is no competent clinical evidence that night sweats, 
fatigue, and/or a sleep disorder are, in fact, manifested.  
In this regard, the Board notes that in the appellant's April 
1994 VA neurological examination, the examiner indicated that 
the appellant was alert and oriented times seven.  In 
addition, in the appellant's November 1995 CCEP psychiatric 
evaluation, it was noted that the appellant was oriented to 
time, place, and person.  Moreover, in the appellant's April 
1996 VA psychiatric examination, it was reported that the 
appellant was alert and oriented in all phases.   

Therefore, in light of the above, it would appear that the 
appellant has complaints that have not been attributed to 
known medical conditions.  The pertinent question, however, 
is whether there are objective indications of disability, and 
the Board must conclude there is not.  38 C.F.R. 
§ 3.317(a)(2).  There is no competent evidence that the 
appellant currently suffers from any chronic disability 
related to his complaints of night sweats, fatigue, and/or 
sleep problems.  The medical evidence is devoid of findings 
indicating that night sweats, fatigue, and/or sleep problems 
have been identified or otherwise acknowledged in a clinical 
situation.  The Board also finds that there is no competent 
evidence suggesting that the appellant's complaints of night 
sweats, fatigue, and/or sleep problems are due to undiagnosed 
illness or his Persian Gulf service.

As for service connection on a direct basis, that must be 
denied on the basis that there is no competent clinical 
evidence that night sweats, fatigue, and/or a sleep disorder 
are, in fact, currently manifested.  Although the appellant 
has asserted that he currently suffers from night sweats, 
fatigue, and sleep problems, there is no medical evidence of 
record showing that these complaints are manifestations of  
actual current medical disorders.  In the absence of proof of 
present disabilities, there are no valid claims presented.  
See Brammer, supra.      

Finally, the Board notes that to the extent that the 
appellant himself is attempting to establish a relationship 
between a currently identified disability and his military 
service, including his Persian Gulf service, it is well- 
established that the appellant, as a layperson without 
medical training, is not qualified to render medical opinions 
regarding the etiology of disorders and disabilities, and his 
opinion is entitled to no weight of probative value.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494-5 (1992); see 
also 38 C.F.R. § 3.159(a)(1) (competent medical evidence 
means evidence provided by a person who is qualified through 
education, training, or experience to offer medical 
diagnoses, statements, or opinions).

In view of the above, the Board concludes that the 
appellant's claims must be denied.  The Board has carefully 
considered the appellant's contentions, but finds that a 
preponderance of the relevant and probative evidence is 
against these claims.  The evidence is not in relative 
equipoise; therefore, the appellant may not be afforded the 
benefit of the doubt, and his claims must be denied.  See 
38 C.F.R. § 3.102.      


ORDER

Service connection for a respiratory disorder/chronic colds, 
a skin disorder, memory loss, a joint disorder, night sweats, 
fatigue, and a sleep disorder, on either a direct basis or as 
a result of an undiagnosed illness, is denied.  


                        
____________________________________________
	ROBERT E. SULLIVAN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



